 SEARS ROEBUCK& COMPANY133Sears Roebuck & CompanyandLocal 404, International Brother-hood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, AFL-CIO, Petitioner.Case No. 1-RC-4666. January29,1957DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Joseph C. Barry, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)and Section 2 (6) and (7) of the Act, for the following reasons:The Petitioner seeks to represent the warehouse employees, includ-ing clerical employees, employed at the Employer's Springfield, Mas-sachusetts, warehouse.The Petitioner is willing to include certainservice repairmen who perform part of their work in the warehouse,if the Board determines that they are warehouse employees.TheEmployer contends that the unit is too limited in scope, and that thepetition should be dismissed.The Employer operates a retail store, a service station, and a ware-house in Springfield, Massachusetts.The service station is locatedapproximately 100 yards from the retail store and the warehouse islocated approximately 11/2 miles from the store.The warehouse isoperated under the direction of the warehouse supervisor who reportsdirectly to the general manager, who is in overall charge of all opera-tions.Approximately 90 percent of the warehousing services areperformed for the Springfield store.The remaining 10 percent ofits services are performed for other Sears' stores in the area.Theservices performed for these other stores consist largely of the receiptand transshipment of bulk products which are shipped to the Spring-field store in order to take advantage of carload shipping rates. Theseother stores also draw on the goods stocked in the warehouse in emer-gency situations.About 5 to 10 percent of the furniture refinishingwork performed in the warehouse is performed on furniture sold bystores other than the Springfield store.In addition to the facilities at the warehouse, the Employer main-tains shipping, receiving, and storage facilities at the Springfield117 NLRB No. 30. 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDretail store.The Employer receives and ships merchandise at bothlocations and employs employees in shipping and receiving classifi-cations at both locations.Though such employees employed at thestore are under the immediate supervision of a supervisor other thanthe warehouse supervisor, they perform basically the same functions,as performed by the warehouse employees. Other employees employedat the warehouse, include the furniture refinishers, who remove stainsand marks from furniture before it is delivered to customers, a deluxorwho performs similar functions on metal or porcelainized appliances,maintenance men, 10 clerical workers, who perform the necessary cleri-calwork connected with the receipt and shipment of goods, andapproximately 20 service repairmen who repair major electrical ap-pliances.All but the service repairmen work under the supervisionof the warehouse supervisor.Apart from considerations relating to the proper unit placementof the service repairmen, furniture refinishers, and the deluxor, wefind that the Employer's warehousing employees do not constitute anappropriate unit. In the recentA. Harris do Co.decision,' the Boardreexamined its policies with respect to the establishment of separateunits of warehousing employees in the retail department store in-dustry.In accordance with that decision, the Board will find ap-propriate a separate unit of warehousing employees where: (a) TheEmployer's warehousing operation is geographically separated fromits retail store operations; .(2) there is separate supervision of em-ployees engaged in warehousing functions; and (3) there is no sub-stantial integration among the warehousing employees and thoseengaged in other store functions.Only where all three of these con-ditions are met will such units be approved.Turning now to the facts of the instant case, we are satisfied thatthe Employer's warehousing operations do not meet the conditionsfor the establishment of a separate unit of warehousing employees.Thus, the Employer's warehousing activities are only in part carriedon at a location geographically separated from the store; a substantialpart of the warehouse activities being carried on at the store.More-over, not all of the Employer's warehousing employees work undersupervision separate from that of other employees.We find thatthese circumstances preclude the establishment of a separate unit ofwarehousing employees at the Employer's West Springfield, Massa-chusetts, operations.'Accordingly, we shall dismiss the petition.[The Board dismissed the petition.]1 116 NLRB 162821n view of the foregoing,we find it unnecessary to pass on the Employer's further con-tention, that its warehousing activities are so integrated with its other operations at itsWest Springfield store as to make the requested warehouse unit inappropriate on thatground also.